Title: To James Madison from Armand Duplantier, 28 January 1813
From: Duplantier, Armand
To: Madison, James


Monsieur
Ce 28 janvier 1813
Jai L’honneur de vous joindre ici copie de La Collocation que jai faite pour Le gl. Lafayette des terres appartenant à L’état, derierre Les Communes de La ville, Le Long du canal Carondelet, Comme je Crois vous en avoir prevenus dans Le tems. Jais quelques raison pour croire que Les representant de L’état de La Louisianne pourroit en faire La demande au Congres. C’est pour Cette raison que jai L’honneur de vous adresser Cette Copie. Le Congres a eû tant de bonté pour cet état, que je craindrois pour Les interets du general, qu’il Lui fit encore ce don, S’il ignoroit Cette Collocation, Ce qui Lui feroit Le plus grand tort.
Je viens de recevoir des Lettres du gl. par Lesquelles il m’inform⟨e⟩ qu’ayant fait une vente tres avantageuse de Ces terres audessus de La pte. Coupée, et son plus fort acquereur, par Les informations qu’il a reçu, croyant avoir payé Ces terres beaucoup trop cher, pour L’indemniser il Lui a donné un interets dans celles que jais Colloqué Le Long du canal, et aussi en assurant Son marché, cela Lui donne un moyen d’amélliorer, et mettre en valeur Cette portion de terre. Si par Ces amis, et La constante bontée du gt. il peut L’obtenir, Son acquereur Lui offre de fournir Les moyens necessaires pour La mettre en valeur, d’apres Ce qu’il me marque, C’est tout Ce qui lui resteroit du don magnifique que Lui a fait Le gt. Le produit des ventes qu’il a faites Suffisant à peine pour payer ces dêtes. Il vous aurat Surement écris pour reclamer de nouveau, vos bons Service, et votre amitie à ce Sujet, il me marque n’avoir reçu aucune nouvelles de vous depuis Longtems, ni L’avis de Lenvois des plans des dernieres Collocations que je vous ais adressé, L année derniere, par L’entremise de Mr. Smith. Je n’ais pas crus devoir faire arpenter Les terres Sur Le Canal, je n’y trouverois pas La quantité que je désire, il Seroit bien à Souhaiter que Cela pourroit être finé de Suite en faveur du gl. vus que La Compagnie de navigation a enfin commencé à fouiller Le Canal, et cela doit donner de La valeur à ces terres, qui, quoique tres basse, en y faisant des travaux, quelques dépenses, deviendroit un objet de valeur, ayes La bontée de me dire, ce que je dois faire à ce Sujet, pour Le mieux des interets du gl. jais tant de preuves des bonnes intentions de ces amis au nort, et de votre bonté et amitie pour Lui, que jai tout espoir qu’il obtiendrat cette portion de terre Je me féliciteres du Succes que jai eu, grâce à vos soins. Jais L’honneur d’être avec respect Monsieur votre tres humble et obéissant Serviteur
Duplantier
 
Condensed Translation
Forwards a copy of the list he made for General Lafayette of the state lands behind the city commons along the Carondelet Canal, believing that the Louisiana representative in Congress might ask for it. Congress has been so generous to the state that were it to make the gift again to the general in ignorance of this list, it might do him an injustice. Has just received letters from the general informing him that, having sold his lands above Pointe Coupee and believing that the largest buyer paid too much for them, Lafayette has given the buyer a stake in those alongside the canal. In addition to securing the deal, this gives him a way to improve this portion of the land. If he can obtain the land, his buyer will provide the means to develop it. This is all that remains of the government’s generous gift to him, the sale of which scarcely suffices to pay his debts. The general will surely have written to JM, calling again on his assistance and kindness. Lafayette reports that he has not heard from JM for some time, nor has he been notified of the forwarding of the previous lists, which Duplantier sent to JM last year by Mr. Smith. Has not deemed it necessary to survey the canal lands, not believing that he would find the necessary quantity there. Wishes this matter could be settled soon in the general’s favor, as the dredging of the canal has begun, which should add value to the land. Asks JM to instruct him what to do to serve the general’s interests. Is confident that with the goodwill of his friends and JM’s kindness, the general will obtain this portion of land.
 